Motion Granted; Opinion filed May 30, 2013, Withdrawn, Appeal Reinstated and
Order filed July 5, 2013




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00306-CR
                                 ____________

                            DALE RYMAN, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 179th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1313686


                                     ORDER

      On May 30, 2013, this Court issued an opinion dismissing this appeal. On
June 6, 2013, appellant filed a motion for rehearing. The motion is granted.

      This Court’s opinion filed May 30, 2013, is withdrawn, our judgment of that
date is vacated and our mandate issued May 31 2013, is recalled. The appeal is
ordered reinstated.

                                     PER CURIAM